An examination of the record discloses that there is no merit to this appeal. The appeal, however, must he dismissed because it is academic. The right to review the hearing before the board of appeals did not survive the new hearing on the same subject-matter by that board and the decision thereon. Even if the parties stipulated to go through with such a new hearing without prejudice to a review of the determination on the prior hearing it does not appear that an enforeible stipulation to that effect was made by the parties. On the contrary, it appears that such a stipulation was not made. Motion to dismiss appeal herein granted, without costs, and appeal dismissed, without costs. Present — Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ.